Title: From James Madison to Benjamin Rush, 30 March 1809
From: Madison, James
To: Rush, Benjamin


Dear Sir
Washington Mar. 30. 1809
I have been prevented from acknowledging, as soon as I could have wished, your kind favor of the 13th. inst. Under the circumstances my fellow Citizens have thought proper to place me, it is particularly grateful to me, to enjoy the good wishes of the most enlightened and virtuous among them: and above all of those whose long and personal acquaintance gives peculiar value to their favorable sentiments. For those which you have been so obliging as to express, I offer you therefore my sincere thanks; and along with them my prayers that your happiness in the vale of life, may richly reward the signal labors for that of mankind, thro’ which you will have passed to it.
Mrs. Madison returns her friendly respects to Mrs. Rush, to whom I beg you to express those also of Dr. Sir Yours Affectionately
James Madison
